DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the previous double patenting, the claims have been reevaluated and the rejection reestablished in light of a scope of the amendments made.
The claim interpretation under 112f is withdrawn in light of the applicant’s rebuttal, there was no corresponding rejection under 112b to withdraw.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16, 18-20 of U.S. Patent No. 8063760. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims are encompassed in the scope of the previously patented limitations.
Claim 1 is encompassed by claims 1 and 5 of the ‘760 patent
Claim 2 is encompassed by claim 3 of the ‘760 patent
Claim 3 is encompassed by claim 3 of the ‘760 patent
Claim 4 is encompassed by claim 4 of the ‘760 patent
Claim 5 is encompassed by claims 1, 5 of the ‘760 patent
Claim 6 is encompassed by claim 6 of the ‘760 patent
Claim 7 is encompassed by claim 7 of the ‘760 patent
Claim 8 is encompassed by claim 8 of the ‘760 patent
Claim 9 is encompassed by claim 9 of the ‘760 patent
Claim 10 is encompassed by claim 10 of the ‘760 patent
Claim 11 is encompassed by claim 11 of the ‘760 patent
Claim 12 is encompassed by claim 12 of the ‘760 patent
Claim 13 is encompassed by claim 13 of the ‘760 patent
Claim 14 is encompassed by claim 14 of the ‘760 patent
Claim 15 is encompassed by claim 15 of the ‘760 patent
Claim 16 is encompassed by claims 16, 19 of the ‘760 patent
Claim 17 is encompassed by claim 18 of the ‘760 patent
Claim 18 is encompassed by claim 18 of the ‘760 patent
Claim 19 is encompassed by claim 16, 19 of the ‘760 patent
Claim 20 is encompassed by claim 20 of the ‘760 patent
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, 18, 20-22 of U.S. Patent No. 10417465. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims are encompassed in the scope of the previously patented limitations.
Claim 1 is encompassed by claims 1 and 5 of the ‘465 patent
Claim 2 is encompassed by claim 3 of the ‘465 patent
Claim 3 is encompassed by claim 3 of the ‘465 patent
Claim 4 is encompassed by claim 4 of the ‘465 patent
Claim 5 is encompassed by claims 1, 5 of the ‘465 patent
Claim 6 is encompassed by claim 6 of the ‘465 patent
Claim 7 is encompassed by claims 1, 5 of the ‘465 patent
Claim 8 is encompassed by claim 8 of the ‘465 patent
Claim 9 is encompassed by claim 9 of the ‘465 patent
Claim 10 is encompassed by claim 10 of the ‘465 patent
Claim 11 is encompassed by claim 11 of the ‘465 patent
Claim 12 is encompassed by claim 12 of the ‘465 patent
Claim 13 is encompassed by claim 13 of the ‘465 patent
Claim 14 is encompassed by claim 14 of the ‘465 patent
Claim 16 is encompassed by claims 18, 21 of the ‘465 patent
Claim 17 is encompassed by claim 20 of the ‘465 patent
Claim 18 is encompassed by claim 20 of the ‘465 patent
Claim 19 is encompassed by claim 21 of the ‘465 patent
Claim 20 is encompassed by claim 22 of the ‘465 patent

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhardt (herein after Burk)(US Pub 20030128100).
Re claim 1, Burk discloses an interrogation system, comprising: 
a radio frequency identification (RFID) interrogator (Fig 1 element 16; Par 29, 69, 74-75, 89-91) in communication with a base command unit (Fig 1 element 12; Par 29, 69, 74-75, 89-91) configured to: 
detect an object with a RFID tag at a first time (Fig 1 element 18; Par 29, 69, 74-75, 89-91); 

detect said object at a second time (Par 29, 69, 74-75, 89-91) being after said base command unit determines said location of said object at said first time (Par 29, 69, 74-75, 89-91); and 
send a second signal to said base command unit (Fig 1 element 12; Par 29, 69, 74-75, 89-91) to track said location of said object at said second time (Par 29, 69, 74-75, 89-91).

Re claim 16, Burl discloses a method of operating an interrogation system, comprising: detecting (Fig 1 element 18; Par 29, 69, 74-75, 89-91) an object having a radio frequency identification (RFID) tag (Fig 1 element 18; Par 29, 69, 74-75, 89-91) with a RFID interrogator (Fig 1 element 16; Par 29, 69, 74-75, 89-91) at a first time (Fig 1 element 18; Par 29, 69, 74-75, 89-91); sending a first signal to a base command unit (Fig 1 element 12; Par 29, 69, 74-75, 89-91, 94-99, 108-109) to track a location of said object at said first time (Fig 1 element 12/16; Par 29, 69, 74-75, 89-91, 94-99, 108-109); detecting said object with said RFID interrogator at a second time (Par 29, 69, 74-75, 89-91) being after said base command unit determines said location of said object at said first time (Par 29, 69, 74-75, 89-91); and sending a second signal to said base command unit (Fig 1 element 12; Par 29, 69, 74-75, 89-91) to track said location of said object at said second time (Par 29, 69, 74-75, 89-91). 



Re claim 5, Burk discloses the interrogation system as recited in Claim 1, and further comprising another RFID interrogator (Figures 1 elements 16/18; Par 75, 79, 81-83) configured to detect a different object (Figures 1 elements 16/18; Par 75, 79, 81-83 – multiple tags in the area) and said base command unit being configured to receive signals from said another interrogator (Figures 1 elements 16/18; Par 75, 79, 81-83) to track a location of said different object (Figures 1 elements 16/18; Par 75, 79, 81-83).

Re claim 17, Burk discloses the method as recited in Claim 16, and further wherein said RFID interrogator includes a multiple element antenna (Fig 10 element 34; Par 29, 173-174).

Re claim 9, Burk discloses the interrogation system as recited in Claim 1, and further wherein said base command unit (Fig 1 el 12/14/22; Par 74, 78) communicates with another computer system (Fig 1 el 12/14/22; Par 74, 78).

Re claim 19, Burk discloses the method as recited in Claim 16, and further comprising detecting a different object (Figures 1 elements 16/18; Par 75, 79, 81-83 – multiple tags in the area) and said base command unit being configured to receive 

Re claim 20, Burk discloses the method as recited in Claim 16, and further 
displaying (Par 50, 56-57, 66-67, 70, 74-76, 79, 115, 137) said location of said object (Par 50, 56-57, 66-67, 70, 74-76, 79, 115, 137); and communicating with another computer system (Fig 1 el 12/14/22; Par 74, 78).

Re claim 10, Burk discloses the interrogation system as recited in Claim 1, and further wherein said base command unit is couple able to a display (Par 50, 56-57, 66-67, 70, 74-76, 79, 115, 137) to show said location of said object (Par 50, 56-57, 66-67, 70, 74-76, 79, 115, 137).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burk as applied to claims 1 and 16 above, and further in view of Gelvin (US Patent 6735630).
Re claim 3, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails however to explicitly disclose wherein said interrogator employs antennas selected from the group consisting of: far field antennas, near field antennas, near field antenna arrays, ring antennas, and bi-static antennas.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk in order to incorporate the antenna specifics of Gelvin, as it would have been obvious to incorporate the teachings of Gelvin which are within a common scope of RFID communication environments with known and expected functionality in the different antenna formats wherein the specific antenna formats are provided for in more detail.

Re claim 18, the disclosure of Burk as a whole discloses the method as recited in Claim 16, but fails however to explicitly disclose wherein said interrogator employs antennas selected from the group consisting of: far field antennas, near field antennas, near field antenna arrays, ring antennas, and bi-static antennas.
This design is however disclosed by Gelvin.  Gelvin discloses wherein said interrogator employs antennas selected from the group consisting of: far field antennas, near field antennas (Col. 47 lines 36-50; Col. 48 lines 1-11 and 63-67), near field antenna arrays (Col. 47 lines 36-50; Col. 48 lines 1-11 and 63-67), ring antennas (Col. 47 lines 36-50; Col. 48 lines 1-11 and 63-67), and bi-static antennas.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk in order to incorporate the .











Claims 6, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burk as applied to claim 1 above, and further in view of Morris (US Pub 20040031626).
Re claim 6, the disclosure of Burk  as a whole discloses the interrogation system as recited in Claim 1, but fails however to explicitly disclose wherein said RFID interrogator is locatable in an operating room selected from the group consisting of: a back table, a soiled consumable and instrument station, a dirty basin station, and an operating station.
This design is however disclosed by Morris. Morris discloses wherein said RFID interrogator is locatable in an operating room selected from the group consisting of: a back table (Paragraphs 7, 10, 19, 108, 110), a soiled consumable and instrument station (Paragraphs 7, 10, 19, 108, 110), a dirty basin station (Paragraphs 7, 10, 19, 108, 110), and an operating station (Paragraphs 7, 10, 19, 108, 110).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk in order to incorporate the design disclosures shown in Morris as Morris shows a design within the scope of the RFID interrogation environment shown in Burk while providing further real 

Re claim 8, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails to explicitly disclose wherein the interrogation system is further comprising a charger for said RFID interrogator.
This design is however disclosed by Morris. Morris discloses wherein the interrogation system is further comprising a charger (Paragraphs 108, 110-112) for said RFID interrogator (Paragraphs 108, 110-112).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk in order to incorporate the disclosure of Morris as it would have been obvious to one of skill in the art of communication and hardware implementation to provide battery powered elements with appropriate charging elements to ensure the constant functionality of the devices.

Re claim 13, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails to explicitly disclose wherein said RFID interrogator, comprises: a device management module, a sensing subsystem, a power management module, VER-003C3115a remote communications module, and a user interface module.
This design is however disclosed by Morris. Morris discloses wherein said RFID interrogator, comprises: a device management module (Paragraphs 122, 129-132), a sensing subsystem (Paragraphs 122, 129-132), a power management 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk in order to incorporate the design disclosures shown in Morris as Morris shows a design within the scope of the RFID interrogation environment shown in Burk while further going into explicit detail for the modules and subsystems required to apply the interrogation processing and the assimilation into both device to user communication and device to computer communication networks.

Re claim 14, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails to explicitly disclose wherein said object is a sponge.
This design is however disclosed by Morris. Morris discloses wherein said object is a sponge (Paragraphs 108, 110-112).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk in order to incorporate the design disclosures shown in Morris as Morris shows a design within the scope of the RFID interrogation environment shown in Burk while providing further real world applications of the interrogation design that would have been obvious to implement or accept the RFID technology.












Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burk as applied to claims 1 and 16 above, and further in view of Bridgelall (US Pub 20060033609).
Re claim 4, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails however to explicitly disclose wherein said base command unit is configured to track said location of said object in real time.
This design is however disclosed by Bridgelall.  Bridgelall discloses wherein said base command unit is configured to track said location (Paragraph 32) of said object in real time (Paragraph 32).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk to incorporate the real time implementation disclosure of Bridgelall; as Burk discloses location based updates for a tracked object in the environment, it would be obvious to one of skill in the art to implement the disclosure as shown in Bridgelall to fully realize a real time tracking of the object to efficiently coordinate the location of the tracked object to ensure quality data with regards to object tracking and associated updates, allowing for improvements and higher accuracy in position, safety and inventory based considerations of a given object.

Re claim 11, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails however to explicitly disclose wherein said base command unit is a laptop computer.
This design is however disclosed by Bridgelall. Bridgelall discloses wherein said base command unit is a laptop computer (Paragraphs 25 and 42).
.

Claims 7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burk as applied to claim 1 above, and further in view of Francis (US Pub 20020070862).
Re claim 7, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails however to explicitly disclose wherein said RFID interrogator is an integrated radio frequency identification and other interrogator configured to detect said object and a different object, said base command unit configured to receive signals from said RFID interrogator to track a location of said object and said different object.
This design is however disclosed by Francis. Francis discloses wherein said RFID interrogator is an integrated radio frequency identification (Figure 3 Paragraphs 47-49) and other interrogator (Paragraph 46 “This versatility may be achieved by connecting multiple antennas, each having a different orientation, to an interrogator, or mounting multiple RFID interrogators, each with its own frequency, on the same vehicle.”) configured to detect said object (Figure 3 Paragraphs 47-49) and a different 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk in order to incorporate the interrogation processing as shown in Francis to allow for the detection and consideration of objects within a given environment apart from the target object in order to better understand and process the movement of an object and potential issues of an object in a given environment thereby improving the tracking and associated processing.

Re claim 12, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails however to explicitly disclose wherein said base command unit, comprises: an input/output device, a device management module, an operating system, a processor, a memory, an external computer system interface, a power management module, and a remote communications module.
This design is however disclosed by Francis. Francis discloses wherein said base command unit, comprises: an input/output device (Paragraph 40), a device management module (Paragraph 40), an operating system (Paragraph 40 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Burk in order to incorporate the computing implementation as shown in Francis as Francis discloses a more explicit and detailed implementation of commonly known and understood computational and device based design implementations wherein the use of fundamental components creates expected results in use.

Re claim 15, the disclosure of Burk as a whole discloses the interrogation system as recited in Claim 1, but fails however to explicitly disclose wherein said RFID interrogator generates radio frequency energy in accordance with a radio frequency identification sensing subsystem and a radio frequency power amplifier to detect said object.
This design is however disclosed by Francis. Francis discloses wherein said RFID interrogator (Paragraphs 22, 27, 57 and 60) generates radio frequency energy (Paragraphs 22, 27, 57 and 60) in accordance with a radio frequency identification sensing subsystem (Paragraphs 22, 27, 57 and 60) and a radio frequency power amplifier (Paragraphs 22, 27, 57 and 60) to detect said object (Paragraphs 22, 27, 57 and 60).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631